DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-45 are allowable. The restriction requirement between Inventions I, II, III, and IV, as set forth in the Office action mailed on 11/19/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 11/19/2020 is withdrawn. Claim 16, which is directed to a round counting system, claim 44, which is directed to a method of installing a round counting system on a firearm, and claim 45, which is directed to a non-transitory, tangible computer readable storage medium encoded with processor readable instructions to perform a method for detecting and displaying a number of cartridges remaining in a firearm magazine, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/14/2020 and 5/25/2020 are being considered by the examiner.
Drawings
The drawings were received on 1/31/2020. These drawings are acceptable.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with STEPHEN GRUBER on 2/9/2021.
The application has been amended as follows:
Claim 1 should now say: “A round counting system for a firearm
a detachable magazine comprising a follower, the follower comprising one or more magnets, and the magazine comprising: 
<N magnetic-field-sensing sensors arranged substantially along a path of the one or more magnets when the follower moves along a length of the magazine, where N is a maximum number of cartridges that can be loaded in the magazine, the sensors generating round count data based on a position of the one or more magnets relative to the <N magnetic-field-sensing sensors; and 
a first substantially flat antenna on an inside of the magazine arranged in a region of the magazine that is configured to fit at least partially within a magazine well of the firearm, the first antenna configured to wirelessly transmit a round count indication from the magazine to a substantially flat second wireless antenna on the firearm, the round count indication based on the round count data; and 
the magazine well of the firearm and having an area that 
Claim 3 should now say: “The system of Claim 1, further comprising a reader processor configured for coupling to the firearm and in electrical communication with the second wireless antenna, the reader processor is configured to receive the round count indication from the second substantially flat antenna, the round count indication comprising the round count data from a plurality of the <N magnetic-field-sensing sensors, wherein the reader processor is configured to determine a number of cartridges remaining in the magazine from the round count indication.”
Claim 8 should now say: “The system of Claim 7, wherein the magazine comprises N/2, N/3, or N/4 of the magnetic-field-sensing sensors.”
Claim 9 should now say: “The system of Claim 7, wherein the magazine comprises (N+1)/2, (N+1)/3, or (N+1)/4 of the magnetic-field-sensing sensors.”
Claim 13 should now say: “The system of Claim 12, wherein the user interface is selected from the group consisting of[:] a frequency of a blinking light,[;] a color of one or more lights,[;] a number displayed on a multi-pixel display,[;] a number of LED lights lit up on an LED display,[;] an audible signal,[;] a fuel gauge indicator, [or] and a bar graph indicator.”
Claim 14 should now say: “The system of Claim 1, wherein the first antenna is a first near-field-communications coiled antenna substantially aligned with the second antenna, which is a second near-field-communications coiled antenna arranged on [an] the inside of [a] the magazine well of the firearm.”
Claim 16 should now say: “A round counting system for a firearm
a detachable magazine comprising a follower, the follower comprising one or more magnets, and the magazine comprising: 
<N magnetic-field-sensing sensors arranged substantially along a path of the one or more magnets, where N is a maximum number of cartridges that can be loaded in the magazine, the magnetic-field-sensing sensors each generating a high or low signal based on a position of the one or more magnets relative to each of the magnetic-field-sensing sensors; and 
a magazine processor coupled to each of the magnetic-field-sensing sensors and configured to convert the high or low signal from each of the magnetic-field-sensing sensors into a single round count indication for the magazine; 
a magazine antenna on an inside of the magazine arranged in a region of the magazine that is configured to fit at least partially within a magazine well of the firearm, the magazine antenna configured to wirelessly transmit the round count indication from the magazine to a magazine well antenna on the firearm; and 
the magazine well antenna configured to be affixed to an inside of [a] the magazine well of the firearm and having an area, a majority of which, overlaps with an area of the magazine antenna.”
Claim 17 should now say: “The system of Claim 16, wherein the magazine processor is configured to convert [the] round count data to the round count indication for wireless transmission to the firearm via the magazine antenna, wherein the round count indication represents a number of cartridges remaining in the magazine.”
Claim 18 should now say: “The system of Claim 16, further comprising a reader processor configured for coupling to the firearm and in electrical communication with the magazine well antenna, the reader processor is configured to receive the round count indication from the magazine well antenna, the round count indication comprising round count data from a plurality of the magnetic-field-sensing sensors, wherein the reader processor is configured to determine a number of cartridges remaining in the magazine from the round count indication.”
Claim 19 should now say: “The system of Claim 17, wherein the processor correlates positive signals from two adjacent magnetic-field-sensing sensors as a follower position between those two magnetic-field-sensing sensors and correlates a positive signal from a single magnetic-field-sensing sensor as a follower position aligned with that single magnetic-field-sensing sensor.”
Claim 20 should now say: “The system of Claim 16, wherein the magazine antenna wirelessly receives power from the firearm.”
Claim 21 should now say: “The system of claim 20, wherein the power from the firearm is used to power [a] the magazine processor of the magazine and the magnetic-field-sensing sensors.”
Claim 22 should now say: “The system of Claim 16, wherein the magazine comprisesof the magnetic-field-sensing sensors.”
Claim 23 should now say: “The system of Claim 16, wherein the magnetic-field-sensing sensors are substantially evenly spaced along the path of the one or more magnets.”
Claim 25 should now say: “The system of Claim 16, further comprising a reader processor configured for coupling to the firearm and in electrical communication with the magazine well antenna, the reader processor including a tangible computer readable medium encoded with computer readable instructions for: 
reading a radio frequency signal from the magazine well antenna; and 
controlling a user interface to indicate a number of cartridges remaining in the magazine to a user.”
Claim 26 should now say: “The system of Claim 25, wherein the user interface is selected from the group consisting of[:] a frequency of a blinking light,[;] a color of one or more lights,[;] a number displayed on a multi-pixel display,[;] a number of LED lights lit up on an LED display,[;] an audible signal,[;] a fuel gauge indicator, [or] and a bar graph indicator.”
Claim 27 should now say: “The system of Claim 16, wherein the magazine antenna is a first near-field-communications coiled antenna substantially aligned with the magazine well antenna, which is a second near-field-communications coiled antenna arranged on [an] the inside of [a] the magazine well of the firearm.”
Claim 28 should now say: “The system of Claim 16, wherein the magazine antenna and the magazine well antenna are near field communication (NFC) antennas.”
Claim 29 should now say: “A method of manufacturing a magazine with a round counting system, the magazine comprising a follower, wherein the follower comprises one or more magnets, the method comprising: 
arranging <N magnetic-field-sensing sensors substantially along a path of the one or more magnets when the follower moves along a length of the magazine, where N is a maximum number of cartridges that can be loaded in the magazine, the sensors generating round count data based on a position of the one or more magnets relative to the <N magnetic-field-sensing sensors; 
arranging a first substantially flat antenna on an inside of the magazine in a region of the magazine that is configured to fit at least partially within a magazine well of [the] a firearm, the first substantially flat antenna configured to wirelessly transmit a round count indication from the magazine to a substantially flat second wireless antenna on the firearm, the round count indication based on the round count data, 
wherein the first substantially flat antenna is arranged such that an area of the first substantially flat antenna, defined by a height and width, substantially aligns with an the second substantially flat antenna coupled to an inside of [a] the magazine well of the firearm.”
Claim 31 should now say: “The method of claim 29, further comprising: coupling a reader processor in electrical communication with the second substantially flat antenna to the firearm, wherein the reader processor is configured to receive the round count indication from the second substantially flat antenna, the round count indication comprising the round count data from a plurality of the <N magnetic-field-sensing sensors, and wherein the reader processor is configured to determine a number of cartridges remaining in the magazine from the round count indication.”
Claim 36 should now say: “The method of Claim 35, wherein the magazine comprises N/2, N/3, or N/4 of the magnetic-field-sensing sensors.”
Claim 37 should now say: “The method of Claim 35, wherein the magazine comprises N/2+1, N/3+1, or N/4+1 of the magnetic-field-sensing sensors.” 
Claim 41 should now say: “The method of Claim 40, wherein the user interface is selected from the group consisting of[:] a frequency of a blinking light,[;] a color of one or more lights,[;] a number displayed on a multi-pixel display,[;] a number of LED lights lit up on an LED display,[;] an audible signal,[;] a fuel gauge indicator, [or] and a bar graph indicator.”
Claim 42 should now say: “The method of claim 29, further comprising: aligning the first substantially flat antenna with the second substantially flat antenna, wherein the first substantially flat antenna is a first near-field-communications coiled antenna, and the second substantially flat antenna is a second near-field-communications coiled antenna arranged on [an] the inside of [a] the magazine well of the firearm.”
Claim 44 should now say: “A method of installing a round counting system on a firearm, the method comprising: 

<N magnetic-field-sensing sensors arranged substantially along a path of the one or more magnets when the follower moves along a length of the magazine, where N is a maximum number of cartridges that can be loaded in the magazine, the sensors generating round count data based on a position of the one or more magnets relative to the <N magnetic-field-sensing sensors; 
a first substantially flat antenna on an inside of the magazine arranged in a region of the magazine that is configured to fit at least partially within a magazine well of the firearm; and 
a second substantially flat antenna installed on an inside of [a] the magazine well of the firearm such that an area of the first substantially flat antenna and an area of the second substantially flat antenna are substantially aligned, the first and second substantially flat antennas configured to exchange a round count indication based on the round count data as well as power via a near-field-communication connection.”
Claim 45 should now say: “A non-transitory, tangible computer readable storage medium, encoded with processor readable instructions to perform a method for detecting and displaying a number of cartridges remaining in a firearm magazine, the firearm magazine comprising a follower, and the follower comprising one or more magnets, the method comprising: 
arranging <N magnetic-field-sensing sensors substantially along a path of the one or more magnets when the follower moves along a length of the firearm magazine, where N is a maximum number of cartridges that can be loaded in the firearm magazine, the sensors generating round count data based on a position of the one or more magnets relative to the <N magnetic-field-sensing sensors; 
a firearm, the first substantially flat antenna configured to exchange a round count indication based on the round count data as well as power via a near-field communication connection with a second substantially flat antenna coupled to an inside of [a] the magazine well of the firearm, 
wherein the first substantially flat antenna is arranged such that an area of the first substantially flat antenna, defined by a height and width, substantially aligns with an area of the second substantially flat antenna coupled to the inside of the magazine well of the firearm.”
Reasons for Allowance
Claims 1-45 are allowed.
The following is an examiner’s statement of reasons for allowance:
At least a magazine comprising a follower with a magnet therein and magnet-field sensing sensors used to determine the position of the magnet in the follower to determine the number of cartridges remaining in the magazine is known from the prior art. However, in each of the prior art references, the number of sensors is equal to the maximum number of cartridges contained within the magazine.
In Burden (US 2016/0195351), a single Hall Effect sensor is used to measure the distance that a magnet attached to the follower moves from a sensor located outside the magazine well to determine how many cartridges are in the magazine. In Masarik (US 2020/0355450), the number of sensors is equal to or greater than the maximum number of cartridges to enable use of multiple different ammunition calibers within the same magazine. Additionally, only Masarik appears to disclose the first and second flat antenna limitations recited in the independent claims.
However, the prior art fails to disclose wherein the number of magnetic-field sensing sensors is less than the maximum number of cartridges that can be loaded into the magazine as recited in claims 1, 16, 29, 44, and 45. In fact, most references teach away from this by explicitly stating that the number of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-45 are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S GOMBERG whose telephone number is (571)272-4802.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/BENJAMIN S. GOMBERG/
Examiner
Art Unit 3641


								/STEPHEN JOHNSON/                                                                                                         Primary Examiner, Art Unit 3641